Case 4:18-cv-00442-ALM-CMC Document 61 Filed 04/30/19 Page 1 of 4 PageID #: 778



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ED BUTOWSKY,                                   §
                                                 §
                                                 §
         Plaintiff,                              §
                                                 §
  V.                                             §          CIVIL ACTION NO.
                                                 §
  DAVID FOLKENFLIK; NPR, INC.;                   §          4:18-CV-00442-ALM
  NPR.ORG; JARL MOHN; STACEY                     §
  FOXWELL; MICHAEL ORESKES;                      §
  CHRISTOPHER TURPIN; EDITH                      §
  CHAPIN; LESLIE COOK; HUGH                      §
  DELLIOS; PALLAVI GOGOI; and                    §
  SARAH GILBERT,                                 §
                                                 §
                                                 §
         Defendants.                             §
                                                 §


                  DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE
                TO EXCEED PAGE LIMITATIONS FOR OBJECTIONS TO
                 MAGISTRATE’S REPORT AND RECOMMENDATION


        Defendants file this Unopposed Motion for Leave to Exceed Page Limitations for

 Objections to the Report and Recommendation of the United States Magistrate Judge (“Report and

 Recommendation”) and would show the Court as follows:

        1.      On April 17, 2019, the Magistrate Judge filed her Report and Recommendation

 recommending that Defendants’ Motion to Dismiss for Failure to State a Claim be denied [Dkt

 No. 58]. Defendants plan to file Objections to the Report and Recommendation, as authorized by,

 and pursuant to, 28 U.S.C. § 636 (b)(1) and Local Rule CV-72. Pursuant to the local rule, the page

 limit for such objection is eight pages. See LR-72(c).




 DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITATIONS                       Page 1 of 4
Case 4:18-cv-00442-ALM-CMC Document 61 Filed 04/30/19 Page 2 of 4 PageID #: 779



         2.      The Report and Recommendation is 98 pages long and, like the Motion to Dismiss

 itself, addresses the numerous causes of action pled by Plaintiff and the several defenses thereto.

         3.      While Defendants will be as concise as possible in drafting their Objections, due to

 the length of the Report and Recommendation and the complexity of the issues involved,

 Defendants request leave to exceed the normal page limit, and request that the page limit for

 Defendants’ Objections to the Report and Recommendation be increased to twenty-five (25) pages.

         4.      Defendants do not seek leave to exceed the page limit in their Objections to burden

 the Court or Plaintiff, but rather so that justice may be done.

         5.      This Motion is unopposed.

                                                  PRAYER

         WHEREFORE, Defendants request leave to exceed the 8-page limitation for their

 Objections to the Report and Recommendation, and request that the page limit for Defendants’

 Objections be increased to twenty-five (25) pages, and for such other relief to which Defendants

 are entitled.




 DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITATIONS                         Page 2 of 4
Case 4:18-cv-00442-ALM-CMC Document 61 Filed 04/30/19 Page 3 of 4 PageID #: 780



                                           Respectfully submitted,


                                           By: /s/ Laura Lee Prather
                                           Laura Lee Prather
                                           State Bar No. 16234200
                                           laura.prather@haynesboone.com
                                           Wesley D. Lewis
                                           State Bar No. 24106204
                                           wesley.lewis@haynesboone.com
                                           HAYNES AND BOONE, LLP
                                           600 Congress Avenue, Suite 1300
                                           Austin, Texas 78701
                                           Telephone:     (512) 867-8400
                                           Telecopier: (512) 867-8470

                                           Thomas J. Williams
                                           State Bar No. 21578500
                                           thomas.williams@haynesboone.com
                                           HAYNES AND BOONE, LLP
                                           301 Commerce Street, Suite 2600
                                           Fort Worth, Texas 76102
                                           Telephone:     (817) 347-6600
                                           Telecopier: (817) 347-6650

                                           Attorneys for Defendants




                             CERTIFICATE OF CONFERENCE

        On April 26, 2019, the undersigned counsel for Defendants conferred with Steven S. Biss,
 attorney for Plaintiff, concerning Defendants’ Motion for Leave to Exceed Page Limitations, and
 Mr. Biss advised that this Motion is unopposed.


                                                 /s/ Laura Lee Prather
                                                 Laura Lee Prather




 DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITATIONS                    Page 3 of 4
Case 4:18-cv-00442-ALM-CMC Document 61 Filed 04/30/19 Page 4 of 4 PageID #: 781



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on April 30, 2019, a true and correct copy of the foregoing
 document was forwarded via e-filing to the following counsel of record:

        Ty Odell Clevenger
        P.O. Box 20753
        Brooklyn, NY 11202-0753
        979-985-5289 (phone)
        979-530-9523 (fax)
        tyclevenger@yahoo.com

        Steven S. Biss
        300 West Main Street, Suite 102
        Charlottesville, VA 22903
        804-501-8272 (phone)
        202-318-4098 (fax)
        stevenbiss@earthlink.net

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




 DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITATIONS                     Page 4 of 4
